Citation Nr: 0320541	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  01-05 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from November 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for PTSD 
assigning a 50 percent disability evaluation.  The veteran 
disagrees with the level of disability assigned.  The RO also 
reopened and denied a claim for service connection for a back 
disorder.  The RO's decision to reopen the claim for a back 
disorder is not binding on the Board.  The Board must make an 
independent determination of whether the new and material 
evidence requirement has been met, regardless of whether the 
RO adjudicated the claim on the merits.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996).  As will be explained below, this decision results in 
a reopening of the veteran's claim for service connection for 
a back disorder.  This issue and the issue of the assignment 
of a rating in excess of 50 percent for PTSD will discussed 
in the REMAND section below.

In arguments received at the Board in July 2003, the 
veteran's representative contends that the veteran has 
claimed that he is unemployable and has therefore raised a 
claim for a total disability rating due to individual 
unemployability (TDIU) due to service-connected disabilities.  
This issue has not been the subject of rating decision and is 
referred to the RO for appropriate action.

In a March 2002 statement, the veteran wrote that the issues 
of kidney stones, hepatitis C and tinnitus had not yet been 
addressed.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1994).  These issues 
are also referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's claim to reopen. 

2.  In a rating decision dated in March 1969, the RO denied 
service connection for a bony prominence at the end of the 
spine and low back pain.  That decision was not timely 
appealed.  

3.  The evidence received subsequent to the RO's final March 
1969 decision bears directly and substantially upon the 
specific matter under consideration; is neither cumulative 
nor redundant; and/or is by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1969  rating decision that denied the claim for 
a back disorder, identified as a bony prominence at the end 
of the spine and low back pain, is final.  38 U.S.C. 
§ 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1969).

2.  New and material evidence has been received since the 
March 1969 final rating decision denying service connection 
for a back disorder, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran was treated 
for complaints of pain on sitting for long periods of time.  
Examination revealed a very prominent bony knot over the end 
of the coccyx and sacrum.  X-ray examination noted a possible 
enlargement of one of the sacral neural foramina.

On VA examination in January 1969, there was a prominent 
coccyx at the terminal sacral spine with a little fatty 
covering which was tender to pressure.  There was currently 
no problem in the lumbar or upper spine.  Spina bifida was 
noted on X-ray of the lumbosacral spine and coccyx.

In a March 1969 rating decision, service connection was 
denied for a back disorder, identified as a bony prominence 
at the end of the spine and low back pain.  The RO noted that 
this appeared to be a congenital condition and therefore not 
a disability under the law.  The veteran was notified of the 
decision and did not appeal.  In June 1999, the veteran filed 
another claim for a back condition incurred during service.  

Since filing his most recent claim, numerous private records 
have been associated with the claims file.  A July 1992 X-ray 
examination report shows degenerative changes and narrowing 
of the intervertebral disc space between L5-S1.  

Letters from Dr. F. Cheff, dated in September 1999, state 
that in reviewing Dr. W. Godsell's records on the veteran, he 
was first seen in October 1976 when he was treated using 
chiropractic manipulative therapy.  Dr. Cheff wrote that by 
history, "it is certainly possible for [the veteran] to have 
injured his back by jumping out of a [f]lying aircraft."  
His current diagnoses of the lumbar region were lumbago, 
myalgia and sprain/strain.  

In August 2000, the veteran testified that he injured his 
back in the service jumping out of helicopters.  He explained 
that the helicopter would hover and jump and he would jump 
out with an eighty pound rucksack and a hundred rounds of M-
60 ammo.  He testified that had a doctor check him out in 
service, and another just after he got out.  When his back 
started getting bad, he saw a chiropractor, Dr. Godsell, and 
later Dr. Cheff who bought out his practice.  The veteran 
also submitted two buddy statements essentially repeating the 
veteran's statements about starting patrols by jumping out of 
helicopters.  

In a February 2001 VA examination, the veteran complained of 
pain in his lower back since he was in the military.  He 
stated to the examiner that he hurt his back jumping from 
helicopters carrying a heavy rucksack.  Following an 
examination, the examiner noted a history of stiffness and 
low back pain, and evidence of degenerative disc disease as 
well as some degree of sacroiliac arthritis.  The examiner 
reviewed the medical history of the veteran and stated that 
in his opinion, the veteran's lower back complaint was due to 
his degenerative arthritis.

Historically, there is no specific lower 
back injury except some jumping episodes 
from the helicopter.  It is as likely as 
not possible to abstain from soft tissue 
injuries from jumping, but because of the 
fact that he did not seek any medical 
attention about his back, it is likely 
that condition abated by itself without 
any permanent residual.

As the time went by, this veteran started 
to grow older and naturally with [the] 
aging process, he developed more and more 
degenerative changes in the spine 
resulting in more symptoms.  So, I do not 
find any relationship between the history 
of frequent jumping episodes and his 
present lower back condition.

VCAA

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  VA must also inform the veteran which 
evidence VA will seek to provide and which evidence the 
veteran is to provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West 2002).  In this case, 
the veteran is not prejudiced by any failure of VA to provide 
complete notice as required by VCAA or to develop the 
evidence, at least with regard to reopening the claim, as 
this decision results in a grant of the veteran's claim to 
reopen.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2002).

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement.  If a statement of the 
case is issued, a substantive appeal must be filed within one 
year from the date of the notice of the result of the initial 
determination or within sixty days, whichever is later.  A 
determination on a claim by an agency of original 
jurisdiction of which the claimant is properly notified is 
final if the appeal is not perfected by the filing of a 
timely notice of disagreement and a timely substantive 
appeal.  20.302, 20.1103 (2002). 

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding if 
no notice of disagreement is filed within the prescribed 
period.  The claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. § 20.1103. If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the Court held that the prior holdings 
in Justus and Evans that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

Section 3.156(a) of 38 C.F.R. was amended with the VCAA in 
August 2001 but it was explicitly made applicable only to 
applications to reopen finally disallowed claims received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.156(a) 
(2002)).  Since the veteran's application to reopen was 
received by the RO prior to this date, in June 1999, the 
preexisting version of 38 C.F.R. § 3.156 applies, and the 
Board need not determine which version of the regulation 
would be most favorable to veteran.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  In any event, the Board's 
decision is the same under the old or the new regulation.  
All citations in this decision refer to the "old" version 
of 38 C.F.R. § 3.156.

Analysis

The Board notes that the March 1969 rating decision is the 
last final decision on the issue of service connection for a 
back disorder.  Although the veteran was notified of this 
decision, he did not file a timely notice of disagreement .  
38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1969).

The basis of the RO's March 1969 decision was that the 
veteran's back disorder, a bony prominence at the end of the 
spine, was determined to be a congenital condition and 
therefore not a disability under the law.  See 38 C.F.R. § 
3.303(c).  Since the March 1969 rating decision, new evidence 
has been submitted including the results of a February 2001 
VA examination.  This is new evidence because it was not 
before the RO at the time of the March 1969 rating decision.  
This is also material because it provides a diagnosis of the 
veteran's back, degenerative arthritis, and discusses the 
possible relation between this diagnosis and the veteran's 
active service.  As such, the additional evidence contributes 
"to a more complete picture of the circumstances surrounding 
the existence of a current disability."  See Hodge, 155 F.3d 
1356 (1998).  The Board concludes that the additional 
evidence submitted in support of the veteran's claim is new 
and material and warrants reopening of the claim for service 
connection for a back disorder. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disorder is 
reopened.


REMAND

Although the veteran's claim is reopened, before proceeding 
to the merits, VA must ensure that the duty to assist has 
been met by making reasonable attempts to obtain all records 
which might be relevant to the veteran's claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  In a statement dated in May 
2001, the veteran indicated that records of his 
participation in a PTSD program at the VA Medical Center 
(VAMC) in North Chicago were "conspicuously absent."  The 
veteran is apparently referring to an April 2000 letter from 
Dr. J. Schaut, which includes a psychotherapy summary of the 
veteran's participation in the PTSD Recovery Program at 
North Chicago.  However, the actual records of his treatment 
there, dating in February 2000, have not been added to the 
claims file.  The RO should attempt to obtain these records 
and add these to his claims file.

In February 2001, the RO contacted the Social Security 
Administration (SSA) to determine if the veteran was in 
receipt of disability benefits.  A negative response was 
received.  A March 2002 letter from E. Tripi, Ph.D., titled 
"Initial Rehabilitation Evaluation and Employability 
Assessment," notes that the veteran was currently in the 
process of filing for Social Security Disability.  Another 
request should be made of SSA to determine if the veteran is 
in receipt of disability benefits, and if so, these records 
should be obtained and made part of the claims file.

The VCAA also requires VA to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete the claim.  38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  Specifically, the veteran's 
representative has argued that the veteran was not notified 
of which evidence VA would seek to provide, and which 
evidence the veteran was to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  This must be 
done, and should include a complete listing of all the 
evidence already obtained in the claims file.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain any records of 
the veteran's participation in a PTSD 
Recovery Program in February 2000 at the 
VAMC in North Chicago.

2.  The RO should determine if the 
veteran is currently in receipt of SSA 
disability benefits.  If so, the 
determination as well as the records 
relied on in making that determination 
should be obtained and added to the 
claims file.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  Specifically, the RO should 
provide the veteran with a list of all the 
evidence obtained and inform the veteran 
which evidence VA will seek to provide and 
which evidence the veteran is to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

4.  The RO should readjudicate the claims 
for service connection for a back 
disorder, and for a rating in excess of 
50 percent for PTSD, considering all the 
evidence added to the claims file since 
the February 2002 Supplemental Statement 
of the Case.  The possibility of staged 
ratings should be addressed.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, 
separate, or staged, ratings can be 
assigned for separate periods of time 
based on the facts found).  If this 
results in less than a full grant of the 
benefits sought on appeal, the RO should 
prepare another Supplemental Statement of 
the Case.  Thereafter, this case should 
be forwarded to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



